Citation Nr: 1012780	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to service connection for a bilateral 
shoulder condition with numbness in arms.


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1969 and October 1990 to December 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In a June 2002 rating decision, the RO, inter 
alia, denied service connection for refractive error and 
residuals of a head injury.  In a September 2004 rating 
decision, the RO granted service connection for bilateral 
hearing loss at a noncompensable disability rating and for 
restrictive lung disease with chronic shortness of breath 
and dyspnea on exertion at a 30 percent disability rating.  
In a June 2005 rating decision, the RO denied service 
connection for depression as secondary to residuals of a 
head injury.  In a September 2005 rating decision, the RO 
denied service connection for degenerative changes of the 
cervical spine and a bilateral shoulder condition with 
numbness in the arms.  The Veteran timely perfected appeals 
for all of these issues.

In written correspondence dated in November 2006, the 
Veteran withdrew his appeal of the issues of entitlement to 
service connection for residuals of a head injury, 
depression secondary to residuals of a head injury and 
refractive error, and the issues of evaluation of initial 
ratings for hearing loss and restrictive lung disease.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2009). 

The Veteran filed a claim for residuals of a head trauma 
later in November 2006, and in May 2007, the RO, inter alia, 
declined to reopen Veteran's claim for entitlement to 
service connection for residuals of head trauma.  

The Veteran testified at a videoconference hearing before 
the undersigned Veterans Law Judge in July 2008; the 
transcript has been associated with the record. 

In a November 2008 decision, the Board denied entitlement to 
service connection for degenerative changes of the cervical 
spine and a bilateral shoulder condition with numbness in 
the arms and found that no new and material evidence had 
been received to reopen the Veteran's claim for entitlement 
to service connection for residuals of head trauma.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
September 2009 Order, the Court granted an September 2009 
Joint Motion for Partial Remand (Joint Remand) which vacated 
and remanded that part of the Board's decision which denied 
entitlement to service connection for degenerative changes 
of the cervical spine and a bilateral shoulder condition 
with numbness in the arms for further development consistent 
with its instructions.  The Court noted that the appellant 
was not challenging the Board's determination that new and 
material evidence had not been received to reopen a claim 
for entitlement to service connection for residuals of a 
head injury.  

In its Joint Remand, the Court found that the Board had 
improperly relied on a lack of evidence in the Veteran's 
service treatment records to find that his statements 
regarding injuries to his neck and shoulders sustained an 
in-service motor vehicle accident were not credible.  The 
Court also noted that the Board found that two medical 
opinions which linked the Veteran's current neck and 
shoulder conditions to his time in service were not given 
probative value, since they were based upon the Veteran's 
statements.  Finally, the Court noted that the Board was in 
error in finding that the Veteran did not have a bilateral 
shoulder condition.  The issues were remanded to the Board 
for readjudication.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's degenerative changes of the cervical spine are 
related to service.

2.  There is no competent medical evidence showing that the 
Veteran has a bilateral shoulder condition with numbness in 
the arms that is related to service.


CONCLUSIONS OF LAW

1.  Degenerative changes of the cervical spine were not 
incurred in, or aggravated by, active military service, nor 
can degenerative changes be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).   

2.  A bilateral shoulder condition with numbness in the arms 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, `3.159, 3.303 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters sent to the appellant in March 2005 and February 
2007 satisfied the duty to notify regarding the Veteran's 
service connection claims and his claim to reopen, 
respectively.  These letters fully addressed all notice 
elements and were sent prior to the initial AOJ decision on 
these matters.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until May 2006, such error was harmless 
given that service connection for degenerative changes of 
the cervical spine and a bilateral shoulder condition with 
numbness in the arms is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records from the 
Veteran's duty in the Tennessee Air National Guard, VA 
medical records and examination reports, the Veteran's 
hearing transcript and lay statements have been associated 
with the record.  The Veteran's service treatment records 
from his first period of active duty from June 1966 to 
December 1969 are not in the claims file.  Board notes that 
the RO made several attempts to obtain these records but was 
unsuccessful.  The NPRC informed the RO that further 
attempts to obtain these records would be futile.  In 
addition, the Veteran attempted to obtain these records and 
was informed that they were unavailable.  The Board finds 
that the duty to assist in obtaining the Veteran's service 
treatment records has been fulfilled.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159(c) 
(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claims for entitlement to service 
connection for degenerative changes of the cervical spine 
and a bilateral shoulder condition with numbness in the 
arms, the Veteran was not provided with examinations for 
these claims.  The Board finds that this is appropriate for 
the following reasons.  The Veteran's service treatment 
records beginning in June 1970 reflect that he was in an 
automobile accident in December 1969 in which he suffered a 
simple left scalp laceration.  The Veteran contends his 
current neck and shoulder problems stem from this accident.  
As is discussed in detail below, the Veteran's contentions 
regarding his in-service onset of neck and shoulder pain 
have been found not to be credible.  The Veteran's National 
Guard annual examination reports beginning in June 1970 and 
continuing through September 1989 are part of the record and 
do not reflect any reports of neck or shoulder pain.  Post-
service records do not show complaints about or treatment 
for the Veteran's neck and shoulder until October 2000, 
after he reported that he hurt his neck and shoulder at 
work.  The Board acknowledges that the Veteran has submitted 
two opinions linking his neck and shoulder disorders to the 
automobile accident in service.  However, as the Board will 
address later in this decision, these opinions are not 
competent to indicate that there may be a link between his 
time in service and his current neck and shoulder disorders.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

On the occasion of the aforementioned hearing on appeal, the 
Veteran testified that the injuries he sustained in his in-
service December 1969 motor vehicle accident led to his 
current neck and shoulder problems and that they should 
therefore be service-connected.

The Veteran's Reports of Medical Examination in June 1970, 
November 1974 and November 1978 and his Reports of Medical 
History in November 1975 and November 1978 reflect that the 
Veteran had a history of an automobile accident in December 
1969 in which he sustained a simple left anterior scalp 
laceration without unconsciousness or skull fracture; 
however, these records do not reflect any shoulder or neck 
problems.  The Veteran's service treatment records include 
the Veteran's annual examination reports for the National 
Guard from June 1970 through September 1989.  None of these 
records reflect any complaints of or treatment for neck or 
shoulder problems.  The Veteran's retirement Report of 
Medical Examination does not show any diagnosis of a neck or 
shoulder disorder.

A July 1999 VA medical record shows that the Veteran 
reported that he had an automobile accident in service and 
had sustained a head laceration.  Upon examination, he had 
no joint problems and good range of motion, with motor 
strength bilaterally at 5+ and no focal motor sensory 
deficit.  There was no mention of a neck or shoulder 
disorder by the Veteran or the examiner.  In October 2000, 
the Veteran reported to a VA examiner that he had pain in 
his neck and shoulders that had begun a week prior.  He 
reported that he was a truck driver and had strained his 
shoulder when pulling something heavy.  He had tenderness in 
the neck and shoulders.  A contemporaneous x-ray report 
showed mild spondylosis of the cervical spine.  January 2001 
VA medical records show that the Veteran reported an injury 
at work with pain in his neck and across the upper posterior 
right shoulder with some radicular pain in his right arm.  
The examiner noted that the initial symptoms had begun in 
October 2000, as a result of an unexplained progressive 
onset unrelated to any known history of trauma or other 
circumstances, but that it was exacerbated when he attempted 
to catch a 50 pound box at work.  A December 2003 VA medical 
record shows that the Veteran had degenerative disc disease 
with referred pain and intermittent nerve root impingement, 
which was resolving.  It was noted that he had shoulder pain 
and was unable to grip with his right hand at times.

A February 2005 VA medical record shows that the Veteran 
reported no recent injury but that he was in an automobile 
accident in December 1969 while still in the service where 
he hit his head on the windshield.  He indicated that he had 
some neck and arm pain ever since but that it was getting 
worse as he got older.  The examiner assessed right neck and 
shoulder pain with muscle spasms in shoulder.  She opined 
that this was likely due to degenerative joint disease in 
the neck due to the previous injury while the Veteran was in 
the service.  A contemporaneous x-ray report of the 
Veteran's cervical spine reveals muscle spasm and minimal 
osteoarthritis.  

A March 2005 magnetic resonance imaging (MRI) study revealed 
disc desiccation and endplate degenerative changes notes at 
all levels, most prominent at C5-6, minimal grade I 
anterolisthesis of C2 on C3 and C3 on C4, a small, midline 
disc protrusion at C3-4 was causing the flattening of the 
anterior surface of the cord at that level, and disc ridge 
complex at C4-5 and C5-6 was causing mild central canal 
stenosis and mild bilateral foraminal narrowing.  

A statement signed in April 2005 reflects a VA examiner's 
opinion that the Veteran neck and right shoulder problems 
were at least as likely as not related to his head injury in 
service. 

As noted above, the Veteran contends that his neck and 
shoulder conditions are the result of a December 1969 
automobile accident in service, and that he has suffered 
neck and shoulder pain since that time.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  To the extent that the Veteran is offering 
his contentions in order to establish the in-service neck 
and shoulder injuries and the residuals, he is competent to 
do so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
In addition to assessing a Veteran's competence with regard 
to lay statements, the Board must assess credibility.  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.

The Board finds that the Veteran's statements concerning the 
in-service neck and shoulder pain not to be credible, based, 
in part, upon the fact that the Veteran has been 
inconsistent in his reports regarding the onset of his neck 
and shoulder pain.  The Veteran's service treatment records 
show that the Veteran was in a motor vehicle accident in 
December 1969, at which time he had a laceration on his 
head; however, the Veteran did not report any neck or 
shoulder pain at that time.  The Veteran's annual 
examination reports from when he was in the National Guard 
from June 1970 to September 1989 do not show that the 
Veteran had any treatment for or diagnosis of any neck or 
shoulder conditions; in addition, the Veteran himself did 
not report any pain in his neck or shoulders during this 
time.  In July 1999, the Veteran reported that he had been 
in a motor vehicle accident in service in which he had 
suffered a head laceration; he did not report to this 
examiner that there had been any associated neck or shoulder 
pain.  The first time the record reflects that the Veteran 
reported neck and shoulder pain is in October 2000, when he 
reported that he had pain in his neck and shoulders which 
had begun two weeks earlier as a result of an incident at 
work.  A January 2001 VA medical record also reflects that 
the Veteran reported that his neck and shoulder pain had 
begun as a result of a work-related injury.  Finally, in 
February 2005, the Veteran reported that he had neck and 
shoulder pain since December 1969, when he was in an in-
service motor vehicle accident.  He also reported this to 
the April 2005 VA examiner.  

The Veteran did not report any symptoms of neck or shoulder 
pain throughout his time in service, to include almost 20 
years in the National Guard.  He continued to report that 
the only injury associated with his motor vehicle accident 
was a head laceration until February 2005, when he first 
indicated that he had neck and shoulder pain that began 
after the accident; however, he had already reported to 
examiners that his neck and shoulder pain had not started 
until October 2000, after a work-related injury.  

The Board finds that the contradictions in terms of the 
injuries the Veteran has reported as a result of his 
December 1969 motor vehicle accident and the timing of the 
onset of the Veteran's neck and shoulder pain render his lay 
statements not to be credible.  In addition to the 
inconsistencies in the Veteran's reports, the Board notes 
that the lack of evidence of treatment for or a diagnosis of 
a neck or shoulder injury in service or of treatment for 
worsening symptoms after active duty service are factors to 
be weighed in assessing the credibility of his statements.  
As such, the Veteran is not found to be credible in relating 
a history of neck and back injuries while in service leading 
to his current condition.  

Competent medical evidence is defined as evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court found that a medical 
opinion cannot be disregarded solely because it is based 
upon history provided by the Veteran without also evaluating 
the credibility and weight of the history upon which the 
opinion is predicated.  The February and April 2005 VA 
examiners opined that the Veteran's neck and shoulder pain 
was likely due to the in-service injury; however, these 
opinions are based entirely on the Veteran's self-reported 
medical history, which, for the reasons cited above, is not 
considered to be credible based on the evidence of record.  
Overall, the preponderance of the evidence is against the 
Veteran's claim that his current neck and shoulder 
conditions are a result of the automobile accident while he 
was in service.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current neck or shoulder disorders 
and active service.  

The Board notes that the Veteran has been diagnosed with 
degenerative joint disease of the cervical spine, and that 
arthritis is a disorder for which presumptive service 
connection is available.  However, as there is no evidence 
in the claims file that the Veteran's degenerative joint 
disease of the cervical spine manifested to a compensable 
degree within one year of his discharge, service connection 
on a presumptive basis is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

As noted, the Veteran has contended he suffered neck and 
shoulder disorders as a result of his in-service automobile 
accident.  However, even if these statements were considered 
credible, the Veteran is not competent to render an opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Service connection for degenerative changes of the cervical 
spine is denied.

Service connection for a bilateral shoulder condition with 
numbness in arms is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


